Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 42-67 in the reply filed on 8/9/2021 is acknowledged.
Claims 68-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
Claims 46-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the last line of claim 46, “substantially radial direction form” is confusing.  It appears that “form” should be “from”.
	Claim 53 is awkward, confusing and indefinite, it not being clear what is occurring within the first time.
	The remaining claims are rejected by virtue of dependency.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley (US 1,760,880) taken in view of State (US 2,007,909).
	Midgley discloses a process for handling tires in which a built flat band casing, which would have been readily understood by the ordinary artisan as being uncured and thus green, is arranged around a profiling unit (Fig. 1) and then profiled by expanding the tread in a radially outer direction to impart a convex profile (Fig. 2).  Engagement by a transfer member which engages the tire and mechanically restrains and maintains the convex profile is also provided - note “means for grasping” to hold the tire expanded as described at page 2, lines 105-125.  The reference to the intended use “for a bicycle” in the preamble does not impart any additional structural or process requirements beyond those explicitly recited in the body of the claim.  Thus, Midgley discloses a process as claimed except it does not specifically describe building the green tire casing or specifics thereof.  It however is well-known in this art that flat band casings for almost any tire would almost always typically include a tread and a carcass ply engaging opposite beads within opposite end flaps - State is merely exemplary of this well-known basic construction of a flat band tire casing.  To build a flat band casing used in the Midgley process in the typical basic fashion with a tread and carcass ply engaging opposite beads within end flaps 
	As to claims 43-44, the tire is centered on the device (Figs. 1-2, page 2, lines 85-102).  As to claims 45-46, the tire is positioned around a profiling member (31/48) of the centring device which is expanded to operate against the radially inner surface of the tire to expand the tire (figs. 1-2).  As to claim 47, note expandable membrane (48).  As to claim 48, note plural radially movable sectors (31).  As to claims 49-50, the profiling member is contracted for separating from the tire (e.g. page 2, lines 126-129).  
Claims 51-60 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley (US 1,760,880) taken in view of State (US 2,007,909) as applied to claims 42-50 above, and further in view of at least one of [Waller (US 5,256,348) and Heston (US 2,741,799)] and Lerch et al. (US 2,065,943).
	As to claim 51, Midgley expands the tire casing with a bladder and underlying mechanical devices.  Waller is directed to shaping tires with a bladder engaging a tire inner surface and suggests that it is known to increase and decrease pressure on the bladder in cyclic fashion to help allow any wrinkles or folds in the bladder to straighten out (esp. col. 4, lines 35+).  Likewise, Heston is directed to shaping tires with a bladder and suggests that fluid pressure in the shaping device may be alternately increased and decreased to alternately engage and disengage the shaping device from the tire to help remove air pockets (col. 4, lines 67-74).  Further, although Midgley does not use inflation of the bladder, In light of Lerch, it is also well known in this art to use inflation air in a bladder (16) for shaping a flat band casing to a toroidal shape.  In light of these teachings, to cyclically expand and contract the profiling 
	As to claim 52, it would have been obvious to increase pressure for the actual shaping as compared to that used for initial complete fitting of the bladder, it being noted that Waller increases the pressure on successive stages (e.g. col. 4, line 1- col. 5, line 5).  As to claim 53, the particular timing of the repeated expanding would have been readily and routinely selected by the ordinary artisan though routine optimization to assure to achieve the desired proper fit of the bladder, it being obvious to minimize this time to enhance productivity.  As to claim 54, shaping with pressure in the bladder would have been obvious in view of Lerch as already noted.  As to claim 55, increasing pressure would have been obvious as already noted.  As to claims 56-59, the particular inflation pressures and times chosen would have been readily and routinely selected by the ordinary artisan through routine optimization depending on the particular tire being shaped, Waller also providing evidence that pressures consistent with the claimed range are sufficient for bladder and tire shaping (e.g. 2 psi = 13.8 kPa - col. 4, lines 35-38, other stage pressures being even higher).  
	As to claim 60, the grasping means is coaxially positioned around the tire and the profiling member expanded in Midgley.
Claims 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley (US 1,760,880) taken in view of State (US 2,007,909) as applied to claims 42-50 above, and further  as applied to claims 42-60 above, and further in view of Felten (US 4,667,574).
	As to claim 61, Midgley discloses using a “means for grasping” to hold the tire expanded as described at page 2, lines 105-125, with an example of a tacky ring (58) but does not suggest plural circumferentially distributed gripping elements.
	Felten is directed to grasping a tire carcass from the outside to reduce distortion thereof and suggests suitably using plural circumferentially distributed suction gripping elements.  Guided by this teaching, it would have been obvious to adapt/adopt plural suction gripping elements for the grasping means of Midgley with an expectation of suitably holding the tire casing and preventing distortion thereof.  
	As to claims 62-66, in light of Midgley as informed by Felten, it would have been obvious to utilize plural suction gripping elements axially positioned to engage by contact with the outer tread.  As to claim 67, Midgley removes the tire (page 2, line 126 - page 3, line 13).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Abbott, Jr (US 1,949,443) also discloses expanding a flat band tire casing and holding with a transfer member (88) but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        


G. Knable
October 23, 2021